       Case 4:20-cr-00288-DPM Document 25 Filed 11/17/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                       No. 4:20-cr-288-DPM

MUJERA BENJAMIN LUNGAHO                                    DEFENDANT

                                ORDER
     Lungaho’s motion to travel, Doc. 24, is referred to Magistrate
Judge Patricia S. Harris, who set Lungaho’s conditions of release,
Doc. 11.
     So Ordered.
                                  ________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                  17 November 2020
